Appeal Reinstated; Motion Granted; Appeal Dismissed; and Memorandum
Opinion filed November 20, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00806-CV

SAMARA PORTFOLIO MANAGMENT, LLC, LAW OFFICE OF JOSEPH
 ONWUTEAKA, P.C., AND JOSEPH ONWUTEAKA, INDIVIDUALLY,
                        Appellants

                                         V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-35721


                 MEMORANDUM                       OPINION

      This is an appeal from a judgment signed July 14, 2017. The appeal has been
abated on the parties’ motions for the parties to pursue settlement. On November 13,
2018, the parties filed a joint motion to dismiss the appeal. Tex. R. App. P. 42.1. We
reinstate the appeal, grant the motion, and dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell.